Exhibit 10.4

SUBSCRIPTION AGREEMENT
 
This Subscription Agreement (this “Agreement”) is being delivered to the
purchaser identified on the signature page to this Agreement (the “Subscriber”)
in connection with its investment in Orbital Tracking Corp. (the “Company”). The
Company is conducting a private placement (the “Offering”) of up to 550,000
units (“Units”) of its securities, at a purchase price of Two Dollars ($2.00)
per Unit (the “Purchase Price”). Each Unit will consist of: forty (40) shares of
the Company’s common stock (the “Common Stock”), par value $0.0001 per share
(the “Shares”) (or, at the election of any purchaser who would, as a result of
purchase of Units become a beneficial owner of five (5%) percent or greater of
the outstanding Common Stock of the Company, four (4) shares of the Company’s
Series C Preferred Stock, par value $0.0001 per share, with each share
convertible into ten (10) shares of Common Stock, with such rights and
designations as set forth in the form of Certificate of Designation, as amended
to date, attached hereto as Exhibit A, (the “Preferred Shares”)).  Certain
subscribers have the option of purchasing Units including the Preferred Shares
by electing such option on page 15 of this Agreement. For purposes of this
Agreement, the term “Securities” shall refer to the Units, the Shares, the
Preferred Shares and the Common Stock into which the Preferred Shares are
convertible.  Additionally, in connection with the Offering, the Company will
acquire 100% of the outstanding capital stock of Global Telesat Communications
Limited., a Private Limited Company formed under the laws of England and Wales
(“GTCL” and the transaction, the “Acquisition”).  The purchase of GTCL will
complement the Company’s current line of business.
 
IMPORTANT INVESTOR NOTICES
 
NO OFFERING LITERATURE OR ADVERTISEMENT IN ANY FORM MAY BE RELIED UPON IN THE
OFFERING OF THESE SECURITIES EXCEPT FOR THIS AGREEMENT AND ANY SUPPLEMENTS
HERETO, AND NO PERSON HAS BEEN AUTHORIZED TO MAKE ANY REPRESENTATIONS EXCEPT
THOSE CONTAINED HEREIN.
 
THIS AGREEMENT IS CONFIDENTIAL AND THE CONTENTS HEREOF MAY NOT BE REPRODUCED,
DISTRIBUTED OR DIVULGED BY OR TO ANY PERSONS OTHER THAN THE RECIPIENT OR ITS
REPRESENTATIVE, ACCOUNTANT OR LEGAL COUNSEL, WITHOUT THE PRIOR WRITTEN CONSENT
OF THE COMPANY. EACH PERSON WHO ACCEPTS DELIVERY OF THIS AGREEMENT, ACKNOWLEDGES
AND AGREES TO THE FOREGOING RESTRICTIONS.
 
THIS AGREEMENT DOES NOT PURPORT TO BE ALL-INCLUSIVE OR TO CONTAIN ALL OF THE
INFORMATION THAT YOU MAY DESIRE IN EVALUATING THE COMPANY, OR AN INVESTMENT IN
THE OFFERING. THIS AGREEMENT DOES NOT CONTAIN ALL OF THE INFORMATION THAT WOULD
NORMALLY APPEAR IN A PROSPECTUS FOR AN OFFERING REGISTERED UNDER THE SECURITIES
ACT. YOU MUST CONDUCT AND RELY ON YOUR OWN EVALUATION OF THE COMPANY AND THE
TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS INVOLVED, IN DECIDING
WHETHER TO INVEST IN THE OFFERING.
 
THIS AGREEMENT CONTAINS A SUMMARY OF CERTAIN PROVISIONS OF VARIOUS DOCUMENTS
RELATING TO THE OPERATIONS OF THE COMPANY. THESE SUMMARIES DO NOT PURPORT TO BE
COMPLETE AND ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THE TEXTS OF THE
ORIGINAL DOCUMENTS.
 
THIS AGREEMENT DOES NOT CONSTITUTE AN OFFER OR SOLICITATION OF AN OFFER TO ANY
PERSON OR IN ANY JURISDICTION WHERE SUCH OFFER OR SOLICITATION IS UNLAWFUL OR
NOT AUTHORIZED. EACH PERSON WHO ACCEPTS DELIVERY OF THIS AGREEMENT AGREES TO
RETURN IT AND ALL RELATED DOCUMENTS IF SUCH PERSON DOES NOT PURCHASE ANY OF THE
SECURITIES DESCRIBED HEREIN.
 
NEITHER THE DELIVERY OF THIS AGREEMENT AT ANY TIME NOR ANY SALE OF SECURITIES
HEREUNDER SHALL IMPLY THAT INFORMATION CONTAINED HEREIN IS CORRECT AS OF ANY
TIME SUBSEQUENT TO ITS DATE. THE COMPANY WILL EXTEND TO EACH PROSPECTIVE
INVESTOR (AND TO ITS REPRESENTATIVE, ACCOUNTANT OR LEGAL COUNSEL, IF ANY) THE
OPPORTUNITY, PRIOR TO ITS PURCHASE OF UNITS, TO ASK QUESTIONS OF AND RECEIVE
ANSWERS FROM THE COMPANY CONCERNING THE OFFERING AND TO OBTAIN ADDITIONAL
INFORMATION, TO THE EXTENT THE COMPANY POSSESSES THE SAME OR CAN ACQUIRE IT
WITHOUT UNREASONABLE EFFORT OR EXPENSE, IN ORDER TO VERIFY THE ACCURACY OF THE
INFORMATION SET FORTH HEREIN. ALL SUCH ADDITIONAL INFORMATION SHALL ONLY BE
PROVIDED IN WRITING AND IDENTIFIED AS SUCH BY THE COMPANY THROUGH ITS DULY
AUTHORIZED OFFICERS AND/OR DIRECTORS ALONE; NO ORAL INFORMATION OR INFORMATION
PROVIDED BY ANY BROKER OR THIRD PARTY MAY BE RELIED UPON.
 
 
 

--------------------------------------------------------------------------------

 


NO REPRESENTATIONS, WARRANTIES OR ASSURANCES OF ANY KIND ARE MADE OR SHOULD BE
INFERRED WITH RESPECT TO THE ECONOMIC RETURN, IF ANY, THAT MAY ACCRUE TO AN
INVESTOR IN THE COMPANY.
 
THIS AGREEMENT CONTAINS FORWARD-LOOKING STATEMENTS REGARDING THE COMPANY’S
PERFORMANCE, STRATEGY, PLANS, OBJECTIVES, EXPECTATIONS, BELIEFS AND INTENTIONS.
THE OUTCOME OF THE EVENTS DESCRIBED IN THESE FORWARD-LOOKING STATEMENTS IS
SUBJECT TO SUBSTANTIAL RISKS, AND ACTUAL RESULTS COULD DIFFER MATERIALLY. THE
SECTIONS ENTITLED “EXECUTIVE SUMMARY,” “RISK FACTORS,” AND “DESCRIPTION OF
BUSINESS,” IN ANY SEC FILING OR REPORT, AS WELL AS THIS AGREEMENT GENERALLY,
CONTAINS DISCUSSIONS OF SOME OF THE FACTORS THAT COULD CONTRIBUTE TO THESE
DIFFERENCES.
 
THE OFFERING PRICE OF THE UNITS HAS BEEN DETERMINED ARBITRARILY. THE PRICE OF
THE UNITS AND THE COMMON OR PREFERRED STOCK DOES NOT NECESSARILY BEAR ANY
RELATIONSHIP TO THE ASSETS, EARNINGS OR BOOK VALUE OF THE COMPANY, OR TO
POTENTIAL ASSETS, EARNINGS, OR BOOK VALUE OF THE COMPANY. THERE IS A VERY
LIMITED TRADING MARKET IN THE COMPANY’S COMMON STOCK ON THE OTCQB AND THERE CAN
BE NO ASSURANCE THAT AN ACTIVE TRADING MARKET IN ANY OF THE COMPANY’S SECURITIES
WILL DEVELOP OR BE MAINTAINED. A LIMITED NUMBER OF SHARES OF COMMON STOCK MAY BE
ELIGIBLE FOR TRADING PRIOR TO REGISTRATION OF THE SECURITIES SOLD IN THE
OFFERING, AND SUCH REGISTRATION MAY BE DELAYED IN CERTAIN CIRCUMSTANCES. THE
PRICE OF SHARES QUOTED ON THE OTCQB OR TRADED ON ANY EXCHANGE MAY BE IMPACTED BY
A LACK OF LIQUIDITY OR AVAILABILITY OF SHARES FOR PUBLIC SALE AND ALSO WILL NOT
NECESSARILY BEAR ANY RELATIONSHIP TO THE ASSETS, EARNINGS, BOOK VALUE OR
POTENTIAL PROSPECTS OF THE COMPANY OR APPLICABLE QUOTED OR TRADING PRICES THAT
MAY EXIST FOLLOWING REGISTRATION OR THE LAPSE OF RESTRICTIONS ON THE SECURITIES
SOLD PURSUANT TO THE OFFERING OR OTHER RESTRICTIONS. SUCH PRICES SHOULD NOT BE
CONSIDERED ACCURATE INDICATORS OF FUTURE QUOTED OR TRADING PRICES THAT MAY
SUBSEQUENTLY EXIST FOLLOWING.
 
THE COMPANY RESERVES THE RIGHT, IN ITS SOLE DISCRETION, TO REJECT ANY
SUBSCRIPTION IN WHOLE OR IN PART FOR ANY REASON OR FOR NO REASON. THE COMPANY IS
NOT OBLIGATED TO NOTIFY RECIPIENTS OF THIS AGREEMENT WHETHER ALL OF THE UNITS
OFFERED HEREBY HAVE BEEN SOLD.
 
SUBSCRIBERS MAY BE DEEMED TO BE IN POSSESSION OF MATERIAL NON-PUBLIC INFORMATION
WITHIN THE MEANING OF THE UNITED STATES SECURITIES LAWS AND REGULATIONS
REGARDING A PUBLIC COMPANY. THIS AGREEMENT CONTAINS CONFIDENTIAL INFORMATION
CONCERNING THE COMPANY, AND HAS BEEN PREPARED SOLELY FOR USE IN CONNECTION WITH
THE OFFERING DESCRIBED HEREIN. ANY USE OF THIS INFORMATION FOR ANY PURPOSE OTHER
THAN IN CONNECTION WITH THE CONSIDERATION OF AN INVESTMENT IN THE SECURITIES OF
THE COMPANY THROUGH THE OFFERING DESCRIBED HEREIN MAY SUBJECT THE USER TO CIVIL
AND/OR CRIMINAL LIABILITY. THE RECIPIENT, BY ACCEPTING THIS AGREEMENT, AGREES
NOT TO: (I) DISTRIBUTE OR REPRODUCE THIS AGREEMENT, IN WHOLE OR IN PART, AT ANY
TIME, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY; (II) TO KEEP
CONFIDENTIAL THE EXISTENCE OF THIS DOCUMENT AND THE INFORMATION CONTAINED HEREIN
OR MADE AVAILABLE IN CONNECTION WITH ANY FURTHER INVESTIGATION OF THE COMPANY;
AND (III) REFRAIN FROM TRADING IN THE PUBLICLY-TRADED SECURITIES OF THE COMPANY
OR ANY OTHER RELEVANT COMPANY FOR SO LONG AS SUCH RECIPIENT IS IN POSSESSION OF
THE MATERIAL NON-PUBLIC INFORMATION CONTAINED HEREIN. SUBSCRIBERS ARE ADVISED
THAT THEY SHOULD SEEK THEIR OWN LEGAL COUNSEL PRIOR TO EFFECTUATING ANY
TRANSACTIONS IN THE PUBLICLY TRADED COMPANY’S SECURITIES.
 
FOR RESIDENTS OF ALL STATES
 
THIS OFFERING IS BEING MADE SOLELY TO “ACCREDITED INVESTORS,” AS SUCH TERM IS
DEFINED IN RULE 501 OF REGULATION D UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”). THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OR THE SECURITIES LAWS OF ANY STATE AND WILL BE OFFERED AND SOLD
IN RELIANCE UPON THE EXEMPTION FROM REGISTRATION AFFORDED BY SECTION 4(2)
THEREUNDER AND REGULATION D (RULE 506) OF THE SECURITIES ACT AND CORRESPONDING
PROVISIONS OF STATE SECURITIES LAWS.
 
 
 

--------------------------------------------------------------------------------

 


THE SECURITIES OFFERED HEREBY ARE SUBJECT TO RESTRICTION ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND APPLICABLE STATE LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
 
THE SECURITIES OFFERED HEREBY HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
SECURITIES AND EXCHANGE COMMISSION (“SEC”), ANY STATE SECURITIES COMMISSION OR
ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED
UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THIS
AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.
 
PROSPECTIVE INVESTORS SHOULD NOT CONSTRUE THE CONTENTS OF THIS AGREEMENT AS
INVESTMENT, LEGAL, BUSINESS, OR TAX ADVICE. EACH INVESTOR SHOULD CONTACT HIS,
HER OR ITS OWN ADVISORS REGARDING THE APPROPRIATENESS OF THIS INVESTMENT AND THE
TAX CONSEQUENCES THEREOF, WHICH MAY DIFFER DEPENDING ON AN INVESTOR’S PARTICULAR
FINANCIAL SITUATION. IN NO EVENT SHOULD THIS AGREEMENT BE DEEMED OR CONSIDERED
TO BE TAX ADVICE PROVIDED BY THE COMPANY.
 
FOR FLORIDA RESIDENTS ONLY
 
THE UNITS REFERRED TO HEREIN WILL BE SOLD TO, AND ACQUIRED BY, THE HOLDER IN A
TRANSACTION EXEMPT UNDER § 517.061 OF THE FLORIDA SECURITIES ACT. THE UNITS HAVE
NOT BEEN REGISTERED UNDER SAID ACT IN THE STATE OF FLORIDA. IN ADDITION, ALL
FLORIDA RESIDENTS SHALL HAVE THE PRIVILEGE OF VOIDING THE PURCHASE WITHIN THREE
(3) DAYS AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH PURCHASER TO
THE COMPANY, AN AGENT OF THE COMPANY, OR AN ESCROW AGENT OR WITHIN THREE DAYS
AFTER THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH PURCHASER,
WHICHEVER OCCURS LATER
 
1. SUBSCRIPTION AND PURCHASE PRICE
 
(a) Subscription. Subject to the conditions set forth in Section 2 hereof, the
Subscriber hereby subscribes for and agrees to purchase the number of Units
indicated on page 15 hereof on the terms and conditions described herein.
 
(b) Purchase of Units. The Subscriber understands and acknowledges that the
purchase price to be remitted to the Company in exchange for the Units shall be
set at Two Dollars ($2.00) per Unit, for an aggregate purchase price as set
forth on page 15 hereof (the “Aggregate Purchase Price”). The Subscriber’s
delivery of this Agreement to the Company shall be accompanied by payment for
the Units subscribed for hereunder, payable in United States Dollars, by wire
transfer of immediately available funds delivered to Sichenzia Ross Friedman
Ference LLP, as escrow agent (the “Escrow Agent”) pursuant to the terms of the
escrow agreement, in the form attached hereto as Exhibit B (the “Escrow
Agreement”) in accordance with the wire instructions set forth in the Escrow
Agreement. The Subscriber understands and agrees that, subject to Section 2 and
applicable laws, by executing this Agreement, it is entering into a binding
agreement.
 
2. ACCEPTANCE, OFFERING TERM AND CLOSING PROCEDURES
 
(a) Acceptance or Rejection. Subject to full, faithful and punctual performance
and discharge by the Company of all of its duties, obligations and
responsibilities as set forth in this Agreement, the Escrow Agreement, and any
other agreement entered into between the Subscriber and the Company relating to
this subscription (collectively, the "Transaction Documents"), the Subscriber
shall be legally bound to purchase the Units pursuant to the terms and
conditions set forth in this Agreement. The Subscriber understands and agrees
that the Company reserves the right to reject this subscription for Units in
whole or part in any order at any time prior to the Closing for any reason,
notwithstanding the Subscriber’s prior receipt of notice of acceptance of the
Subscriber’s subscription.
 
(b) Closing. The closing of the purchase and sale of the Units hereunder (the
“Closing”) shall take place at the offices of Sichenzia Ross Friedman Ference,
LLP, 61 Broadway, 32nd Floor, New York, NY 10006 or such other place as
determined by the Company. Closings shall take place on a Business Day promptly
following the satisfaction of the conditions set forth in Section 7 below, as
determined by the Company (the “Closing Date”). “Business Day” shall mean from
the hours of 9:00 a.m. (Eastern Time) through 5:00 p.m. (Eastern Time) of a day
other than a Saturday, Sunday or other day on which commercial banks in New
York, New York are authorized or required to be closed. The Shares and Preferred
Shares, purchased by the Subscriber will be delivered by the Company promptly
following the Closing Date.
 
 
 

--------------------------------------------------------------------------------

 


(c) Following Acceptance or Rejection. The Subscriber acknowledges and agrees
that this Agreement and any other documents delivered in connection herewith
will be held by the Company. In the event that this Agreement is not accepted by
the Company for whatever reason, which the Company expressly reserves the right
to do, this Agreement, the Aggregate Purchase Price received (without interest
thereon) and any other documents delivered in connection herewith will be
returned to the Subscriber at the address of the Subscriber as set forth in this
Agreement. If this Agreement is accepted by the Company, the Company is entitled
to treat the Aggregate Purchase Price received as an interest free loan to the
Company until such time as the Subscription is accepted.
 
(d) Reserved.
 
(e) Extraordinary Events Regarding Common Stock. In the event that the Company
shall (a) issue additional shares of Common Stock as a dividend or other
distribution on outstanding Common Stock, (b) subdivide its outstanding shares
of Common Stock, or (c) combine its outstanding shares of the Common Stock into
a smaller number of shares of Common Stock, then, in each such event, the
Purchase Price shall, simultaneously with the happening of such event, be
adjusted by multiplying the then Purchase Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such event and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after such event, and the product so
obtained shall thereafter be the Purchase Price then in effect. The Purchase
Price, as so adjusted, shall be readjusted in the same manner upon the happening
of any successive event or events described herein. The number of Shares or
Preferred Shares, as the case may be, that the Subscriber shall thereafter, be
issued and obtain on the conversion or exercise thereof, be entitled to receive
shall be adjusted to a number determined by multiplying the number of shares of
Common Stock that would otherwise (but for the provisions of this Section) be
issuable on such exercise by a fraction of which (a) the numerator is the
Purchase Price that would otherwise (but for the provisions of this Section) be
in effect, and (b) the denominator is the Purchase Price in effect on the date
of such exercise.
 
(f) Certificate as to Adjustments. In each case of any adjustment or
readjustment in the Shares or Preferred Shares issuable hereunder or shares of
Common Stock issuable upon the conversion of the Preferred Shares the Company,
at its expense, will promptly cause its Chief Financial Officer or other
appropriate designee to compute such adjustment or readjustment in accordance
with the terms hereof and of the Series C Preferred Stock Certificate of
Designation, as applicable, and prepare a certificate setting forth such
adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based, including a statement of (a) the
consideration received or receivable by the Company for any additional shares of
Common Stock (or other securities) issued or sold or deemed to have been issued
or sold, (b) the number of shares of Common Stock (or other securities)
outstanding or deemed to be outstanding, and (c) the Purchase Price and the
number of Shares or Preferred Shares to be received and shares of Common Stock
to be received upon conversion of the Preferred Shares, in effect immediately
prior to such adjustment or readjustment and as adjusted or readjusted as
provided herein. The Company will forthwith mail a copy of each such certificate
to the Subscriber.
 
3. THE SUBSCRIBER’S REPRESENTATIONS, WARRANTIES AND COVENANTS
 
The Subscriber hereby acknowledges, agrees with and represents, warrants and
covenants to the Company, as follows:
 
(a) The Subscriber has full power and authority to enter into this Agreement,
the execution and delivery of which has been duly authorized, if applicable, and
this Agreement constitutes a valid and legally binding obligation of the
Subscriber, except as may be limited by bankruptcy, reorganization, insolvency,
moratorium and similar laws of general application relating to or affecting the
enforcement of rights of creditors, and except as enforceability of the
obligations hereunder are subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or law).
 
(b) The Subscriber acknowledges its understanding that the Offering and sale of
the Securities is intended to be exempt from registration under the Securities
Act of 1933, as amended (the “Securities Act”), by virtue of Section 4(2) of the
Securities Act and the provisions of Regulation D promulgated thereunder
(“Regulation D”). In furtherance thereof, the Subscriber represents and warrants
to the Company and its affiliates as follows:
 
(i) The Subscriber realizes that the basis for the exemption from registration
may not be available if, notwithstanding the Subscriber’s representations
contained herein, the Subscriber is merely acquiring the Securities for a fixed
or determinable period in the future, or for a market rise, or for sale if the
market does not rise. The Subscriber does not have any such intention.
 
 
 

--------------------------------------------------------------------------------

 


(ii) The Subscriber realizes that the basis for exemption would not be available
if the Offering is part of a plan or scheme to evade registration provisions of
the Securities Act or any applicable state or federal securities laws.
 
(iii) The Subscriber is acquiring the Securities solely for the Subscriber’s own
beneficial account, for investment purposes, and not with a view towards, or
resale in connection with, any distribution of the Securities.
 
(iv) The Subscriber has the financial ability to bear the economic risk of the
Subscriber’s investment, has adequate means for providing for its current needs
and contingencies, and has no need for liquidity with respect to an investment
in the Company.
 
(v) The Subscriber and the Subscriber’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, the “Advisors”) has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of a prospective investment in the
Securities. If other than an individual, the Subscriber also represents it has
not been organized solely for the purpose of acquiring the Securities.
 
(vi) The Subscriber (together with its Advisors, if any) has received all
documents requested by the Subscriber, if any, has carefully reviewed them and
understands the information contained therein, prior to the execution of this
Agreement.
 
(c) The Subscriber is not relying on the Company or any of its employees,
agents, sub-agents or advisors with respect to the legal, tax, economic and
related considerations involved in this investment. The Subscriber has relied on
the advice of, or has consulted with, only its Advisors. Each Advisor, if any,
has disclosed to the Subscriber in writing (a copy of which is annexed to this
Agreement) the specific details of any and all past, present or future
relationships, actual or contemplated, between the Advisor and the Company or
any affiliate or sub-agent thereof.
 
(d) The Subscriber has carefully considered the potential risks relating to the
Company and a purchase of the Securities, and fully understands that the
Securities are a speculative investment that involves a high degree of risk of
loss of the Subscriber’s entire investment. Among other things, the Subscriber
has carefully considered each of the risks described under the heading “Risk
Factors” in the Company’s filings with the Securities and Exchange Commission
(the “SEC”), and which risk factors are incorporated herein by reference, and
any additional disclosures in the nature of Risk Factors described herein,
including, without limitation, the additional disclosures in Section 3(u),
below.
 
(e) The Subscriber will not sell or otherwise transfer any Securities without
registration under the Securities Act or an exemption therefrom, and fully
understands and agrees that the Subscriber must bear the economic risk of its
purchase because, among other reasons, the Securities have not been registered
under the Securities Act or under the securities laws of any state and,
therefore, cannot be resold, pledged, assigned or otherwise disposed of unless
they are subsequently registered under the Securities Act and under the
applicable securities laws of such states, or an exemption from such
registration is available. In particular, the Subscriber is aware that the
Securities are “restricted securities,” as such term is defined in Rule 144
promulgated under the Securities Act (“Rule 144”), and they may not be sold
pursuant to Rule 144 unless all of the conditions of Rule 144 are met. The
Subscriber also understands that the Company is under no obligation to assist
the Subscriber in complying with any exemption from registration under the
Securities Act or applicable state securities laws. The Subscriber understands
that any sales or transfers of the Securities are further restricted by state
securities laws and the provisions of this Agreement.   The Subscriber
understands that only if (i) the Company has ceased to be an issuer described in
paragraph (i)(1)(i) of Rule 144, or a “shell company”; (ii) is subject to the
reporting requirements of section 13 or 15(d) of the Exchange Act; (iii) has
filed all reports and other materials required to be filed by section 13 or
15(d) of the Exchange Act, as applicable, during the preceding 12 months, other
than Form 8-K reports; and (iv) has filed current “Form 10 information” with the
SEC reflecting its status as an entity that is no longer a shell company, then
the Securities may be sold subject to the requirements of Rule 144 after one
year has elapsed from the date that the Company filed “Form 10 information” with
the SEC.
 
(f) No oral or written representations or warranties have been made, or
information furnished, to the Subscriber or its Advisors, if any, by the Company
or any of its officers, employees, agents, sub-agents, affiliates, advisors or
subsidiaries in connection with the Offering, other than any representations of
the Company contained herein, and in subscribing for the Units, the Subscriber
is not relying upon any representations other than those contained herein.
 
 
 

--------------------------------------------------------------------------------

 


(g) The Subscriber’s overall commitment to investments that are not readily
marketable is not disproportionate to the Subscriber’s net worth, and an
investment in the Securities will not cause such overall commitment to become
excessive.
 
(h) The Subscriber understands and agrees that the certificates for the
Securities shall bear substantially the following legend until (i) such
Securities shall have been registered under the Securities Act and effectively
disposed of in accordance with a registration statement that has been declared
effective or (ii) in the opinion of counsel for the Company, such Securities may
be sold without registration under the Securities Act, as well as any applicable
“blue sky” or state securities laws:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH
THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE
IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.”
 
(i) Neither the SEC nor any state securities commission has approved the
Securities or passed upon or endorsed the merits of the Offering. There is no
government or other insurance covering any of the Securities.
 
(j) The Subscriber and its Advisors, if any, have had a reasonable opportunity
to ask questions of and receive answers from a person or persons acting on
behalf of the Company concerning the Offering and the business, financial
condition, results of operations and prospects of the Company, and all such
questions have been answered to the full satisfaction of the Subscriber and its
Advisors, if any.
 
 
(k) (i) In making the decision to invest in the Securities the Subscriber has
relied solely upon the information provided by the Company in the Transaction
Documents. To the extent necessary, the Subscriber has retained, at its own
expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the Securities hereunder. The Subscriber disclaims reliance on any
statements made or information provided by any person or entity in the course of
Subscriber’s consideration of an investment in the Securities other than the
Transaction Documents.
 
(ii) The Subscriber represents and warrants that: (i) the Subscriber was
contacted regarding the sale of the Securities by the Company (or an authorized
agent or representative thereof) with whom the Subscriber had a prior
substantial pre-existing relationship and (ii) no Securities were offered or
sold to it by means of any form of general solicitation or general advertising,
and in connection therewith, the Subscriber did not (A) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit, or generally available; or (B) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising; or (C) observe any website or filing of the
Company with the SEC in which any offering of securities by the Company was
described and as a result learned of any offering of securities by the Company.
 
(l) The Subscriber has taken no action that would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Agreement or the transactions contemplated hereby.
 
(m) The Subscriber is not relying on the Company or any of its employees,
agents, or advisors with respect to the legal, tax, economic and related
considerations of an investment in the Securities, and the Subscriber has relied
on the advice of, or has consulted with, only its own Advisors.
 
(n) The Subscriber acknowledges that any estimates or forward-looking statements
or projections furnished by the Company to the Subscriber were prepared by the
management of the Company in good faith, but that the attainment of any such
projections, estimates or forward-looking statements cannot be guaranteed by the
Company or its management and should not be relied upon.
 
 
 

--------------------------------------------------------------------------------

 


(o) No oral or written representations have been made, or oral or written
information furnished, to the Subscriber or its Advisors, if any, in connection
with the Offering that are in any way inconsistent with the information
contained herein.
 
(p) (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Subscriber or Plan
fiduciary (i) is responsible for the decision to invest in the Company; (ii) is
independent of the Company and any of its affiliates; (iii) is qualified to make
such investment decision; and (iv) in making such decision, the Subscriber or
Plan fiduciary has not relied primarily on any advice or recommendation of the
Company or any of its affiliates.
 
(q) This Agreement is not enforceable by the Subscriber unless it has been
accepted by the Company, and the Subscriber acknowledges and agrees that the
Company reserves the right to reject any subscription for any reason.
 
(r) The Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors, affiliates and
shareholders, and each other person, if any, who controls any of the foregoing
from and against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all fees, costs and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any claim, lawsuit, administrative proceeding or investigation whether commenced
or threatened) (a “Loss”) arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber herein or therein; provided, however, that
the Subscriber shall not be liable for any Loss that in the aggregate exceeds
the Subscriber’s Aggregate Purchase Price tendered hereunder.
 
(s) The Subscriber is, and on each date on which the Subscriber continues to own
restricted Securities from the Offering will be, an “Accredited Investor” as
defined in Rule 501(a) under the Securities Act. In general, an “Accredited
Investor” is deemed to be an institution with assets in excess of $5,000,000 or
individuals with a net worth in excess of $1,000,000 (excluding such person’s
residence) or annual income exceeding $200,000 or $300,000 jointly with his or
her spouse.
 
(t) The Subscriber, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the Offering, and has so
evaluated the merits and risks of such investment. The Subscriber has not
authorized any person or entity to act as its Purchaser Representative (as that
term is defined in Regulation D of the General Rules and Regulations under the
Securities Act) in connection with the Offering. The Subscriber is able to bear
the economic risk of an investment in the Securities and, at the present time,
is able to afford a complete loss of such investment.
 
(u) The Subscriber has reviewed and acknowledges it has such knowledge,
sophistication, and experience in securities matters, and understands the
following additional Risk Factor related to the Company:
 
SPECIAL RISK FACTOR INVOLVING INVESTOR RELATIONS ACTIVITIES, NOMINAL “FLOAT” AND
SUPPLY AND DEMAND FACTORS THAT MAY AFFECT THE PRICE OF OUR STOCK.
 
The Company expects to utilize various techniques such as non-deal road shows
and investor relations campaigns in order to create investor awareness for the
Company.  These campaigns may include personal, video and telephone conferences
with investors and prospective investors in which our business practices are
described.  The Company may provide compensation to investor relations firms and
pay for newsletters, websites, mailings and email campaigns that are produced by
third-parties based upon publicly-available information concerning the
Company.  The Company will not be responsible for the content of analyst reports
and other writings and communications by investor relations firms not authored
by the Company or from publicly available information.  The Company does not
intend to review or approve the content of such analysts’ reports or other
materials based upon analysts’ own research or methods.  Investor relations
firms should generally disclose when they are compensated for their efforts, but
whether such disclosure is made or complete is not under our control.   In
addition, investors in the Company may, from time to time, also take steps to
encourage investor awareness through similar activities that may be undertaken
at the expense of the investors.  Investor awareness activities may also be
suspended or discontinued which may impact the trading market our Common Stock.
 
 
 

--------------------------------------------------------------------------------

 


 The SEC and FINRA enforce various statutes and regulations intended to prevent
manipulative or deceptive devices in connection with the purchase or sale of any
security and carefully scrutinize trading patterns and company news and other
communications for false or misleading information, particularly in cases where
the hallmarks of “pump and dump” activities may exist, such as rapid share price
increases or decreases.  We, and our shareholders may be subjected to enhanced
regulatory scrutiny due to the small number of holders who initially will own
the registered shares of our common stock publicly available for resale, and the
limited trading markets in which such shares may be offered or sold which have
often been associated with improper activities concerning penny-stocks.  Until
such time as the Common Stock sold in the Offering is registered and until such
time as our restricted shares are registered or available for resale under Rule
144, there will continue to be a small percentage of shares held by a small
number of investors, many of whom acquired such shares in privately negotiated
purchase and sale transactions, that will constitute the entire available
trading market.  The Supreme Court has stated that manipulative action is a term
of art connoting intentional or willful conduct designed to deceive or defraud
investors by controlling or artificially affecting the price of
securities.  Often times, manipulation is associated by regulators with forces
that upset the supply and demand factors that would normally determine trading
prices.  Since a small percentage of the outstanding Common Stock of the Company
will initially be available for trading, held by a small number of individuals
or entities, the supply of our Common Stock for sale will be extremely limited
for an indeterminate amount of time, which could result in higher bids, asks or
sales prices than would otherwise exist.  Securities regulators have often cited
factors such as thinly-traded markets, small numbers of holders, and awareness
campaigns as hallmarks of claims of price manipulation and other violations of
law when combined with manipulative trading, such as wash sales, matched orders
or other manipulative trading timed to coincide with false or touting press
releases.  There can be no assurance that the Company’s or third-parties’
activities, or the small number of potential sellers or small percentage of
stock in the “float,” or determinations by purchasers or holders as to when or
under what circumstances or at what prices they may be willing to buy or sell
stock will not artificially impact (or would be claimed by regulators to have
affected) the normal supply and demand factors that determine the price of the
stock.
 
4. THE COMPANY’S REPRESENTATIONS, WARRANTIES AND COVENANTS
 
The Company hereby acknowledges, agrees with and represents, warrants and
covenants to the Subscriber, as follows:
 
(a) Organization and Qualification. The Company is a corporation duly organized,
validly existing and in good standing under the laws of its state of
incorporation. The Company is duly qualified to do business, and is in good
standing in the states required due to (a) the ownership or lease of real or
personal property for use in the operation of the Company's business or (b) the
nature of the business conducted by the Company. The Company has all requisite
power, right and authority to own, operate and lease its properties and assets,
to carry on its business as now conducted, to execute, deliver and perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party, and to carry out the transactions contemplated hereby and thereby.
All actions on the part of the Company and its officers and directors necessary
for the authorization, execution, delivery and performance of this Agreement and
the other Transaction Documents, the consummation of the transactions
contemplated hereby and thereby, and the performance of all of the Company's
obligations under this Agreement and the other Transaction Documents have been
taken or will be taken prior to the Closing. This Agreement has been, and the
other Transaction Documents to which the Company is a party on the Closing will
be, duly executed and delivered by the Company, and this Agreement is, and each
of the other Transaction Documents to which it is a party on the Closing will
be, a legal, valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms.
 
(b) Issuance of Securities. The Securities to be issued to the Subscriber
pursuant to this Agreement, when issued and delivered in accordance with the
terms of this Agreement, will be duly and validly issued and will be fully paid
and non-assessable.
 
(c) Authorization; Enforcement. The execution, delivery and performance of this
Agreement and the other Transaction Documents by the Company, and the
consummation of the transactions contemplated hereby and thereby, will not (a)
constitute a violation (with or without the giving of notice or lapse of time,
or both) of any provision of any law or any judgment, decree, order, regulation
or rule of any court, agency or other governmental authority applicable to the
Company, (b) require any consent, approval or authorization of, or declaration,
filing or registration with, any person, (c) result in a default (with or
without the giving of notice or lapse of time, or both) under, acceleration or
termination of, or the creation in any party of the right to accelerate,
terminate, modify or cancel, any agreement, lease, note or other restriction,
encumbrance, obligation or liability to which the Company is a party or by which
it is bound or to which any assets of the Company are subject, (d) result in the
creation of any lien or encumbrance upon the assets of the Company, or upon any
Shares or other securities of the Company, (e) conflict with or result in a
breach of or constitute a default under any provision of those certain articles
of incorporation or those certain bylaws of the Company, or (f) invalidate or
adversely affect any permit, license, authorization or status used in the
conduct of the business of the Company.
 
 
 

--------------------------------------------------------------------------------

 


(d) SEC Filings. The Company is subject to, and in full compliance with, the
reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”). The Company has made available to each
Subscriber through the EDGAR system true and complete copies of each of the
Company’s Quarterly Reports on Form 10-Q, Annual Reports on Form 10-K and
Current Reports on Form 8-K.
 
(e) No Financial Advisor. The Company acknowledges and agrees that the
Subscriber is acting solely in the capacity of an arm’s length purchaser with
respect to the Securities and the transactions contemplated hereby. The Company
further acknowledges that the Subscriber is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by the
Subscriber or any of its representatives or agents in connection with this
Agreement and the transactions contemplated hereby is merely incidental to the
Subscriber’s purchase of the Units. The Company further represents to the
Subscriber that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.
 
(f) Indemnification. The Company will indemnify and hold harmless the Subscriber
and, where applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all Loss arising out of or based upon any
representation or warranty of the Company contained herein or in any document
furnished by the Company to the Subscriber in connection herewith being untrue
in any material respect or any breach or failure by the Company to comply with
any covenant or agreement made by the Company to the Subscriber in connection
therewith; provided, however, that the Company’s liability shall not exceed the
Subscriber’s Aggregate Purchase Price tendered hereunder.
 
(g) Capitalization and Additional Issuances.  The Company’s capitalization as of
February 17, 2015 is set forth on Schedule 4(g).  The only officer, director,
employee and consultant stock option or stock incentive plan or similar plan
currently in effect or contemplated by the Company is described in the SEC
Filings. There are no preemptive or similar rights affecting the Company's
Common Stock.
 
(h) Private Placements. Assuming the accuracy of the Subscriber’s
representations and warranties set forth in Section 3, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Subscribers as contemplated hereby.
 
(j) Investment Company. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the Shares will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.
 
5. OTHER AGREEMENTS OF THE PARTIES
 
(a) Furnishing of Information. As long as any Subscriber owns Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as any
Subscriber owns Securities, if the Company is not required to file reports
pursuant to the Exchange Act, the Company shall prepare and furnish to the
Subscribers and make publicly available in accordance with Rule 144(c) under the
Securities Act such information as is required for the Subscribers to sell the
Securities under Rule 144. The Company further covenants that it shall take such
further action as any holder of Securities may reasonably request, all to the
extent required from time to time to enable such person to sell such Securities
without registration under the Securities Act within the limitation of the
exemptions proved by Rule 144 under the Securities Act.


(b) Shareholder Rights Plan. No claim will be made or enforced by the Company
or, to the knowledge of the Company, any other person that any Subscriber is an
“Acquiring Person” under any shareholder rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that any
Subscriber could be deemed to trigger the provisions of any such plan or
arrangement, by virtue of receiving Securities under the Transaction Documents
or under any other agreement between the Company and the Subscribers.
 
(c) Securities Laws Disclosure; Publicity. The Company and each Subscriber shall
consult with each other in issuing any press releases with respect to the
transactions contemplated hereby, and no Subscriber shall issue any such press
release or otherwise make any such public statement without the prior consent of
the Company, with respect to any press release of any Subscriber, which consent
shall not unreasonably be withheld. Notwithstanding the foregoing, the Company
shall not publicly disclose the name of any Subscriber, or include the name of
any Subscriber in any filing with the SEC or any regulatory agency, without the
prior written consent of such Subscriber, except (i) as required by federal
securities law in connection with the registration statement contemplated by the
Registration Rights Agreement and (ii) to the extent such disclosure is required
by law.
 
 
 

--------------------------------------------------------------------------------

 


(d) Integration. The Company shall not, and shall use its best efforts to ensure
that no affiliate of the Company shall, after the date hereof, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
that would be integrated with the offer or sale of the Securities in a manner
that would require the registration under the Securities Act of the sale of the
Securities to the Subscribers.
 
(e) Reservation of Securities. The Company shall maintain a reserve from its
duly authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may be required to fulfill its obligations in full
under the Transaction Documents. In the event that at any time the then
authorized shares of Common Stock are insufficient for the Company to satisfy
its obligations in full under the Transaction Documents, the Company shall
promptly take such actions as may be required to increase the number of
authorized shares. The Subscribers acknowledge that certain Subscribers shall be
entitled to subscribe for the Preferred Shares. The Preferred Shares shall be
equivalent in all respects to the Shares, and shall be convertible into Shares,
other than a liquidation preference of $0.0001 per share upon a liquidation or
dissolution of the Company.
 
(f) Reimbursement. If any Subscriber or any of its affiliates or any officer,
director, partner, controlling person, employee or agent of a Subscriber or any
of its affiliates (a “Related Person”) becomes involved in any capacity in any
proceeding brought by or against any person in connection with or as a result of
any misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by the Company in any Transaction Documents, the
Company will indemnify and hold harmless such Subscriber or Related Person for
its reasonable legal and other expenses (including the costs of any
investigation, preparation and travel) and for any losses incurred in connection
therewith, as such expenses or losses are incurred, excluding only losses that
result directly from such Subscribers’ or Related Person’s gross negligence or
willful misconduct. The indemnification obligations of the Company under this
paragraph shall be in addition to any liability that the Company may otherwise
have and shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of the Subscribers and any such
Related Persons. The Company also agrees that neither the Subscribers nor any
Related Persons shall have any liability to the Company or any person asserting
claims on behalf of or in right of the Company in connection with or as a result
of the transactions contemplated by the Transaction Documents, except to the
extent that any losses incurred by the Company result from the gross negligence
or willful misconduct of the applicable Subscriber or Related Person in
connection with such transactions; provided, however, that the Subscriber shall
not be liable for any Loss that in the aggregate exceeds the Subscriber’s
Aggregate Purchase Price tendered hereunder. If the Company breaches its
obligations under any Deal Document, then, in addition to any other liabilities
the Company may have under any Deal Document or applicable law, the Company
shall pay or reimburse the Subscribers on demand for all costs for collection
and enforcement (including reasonable attorneys’ fees and expenses). Without
limiting the generality of the foregoing, the Company specifically agrees to
reimburse the Subscribers on demand for all costs of enforcing the
indemnification obligations in this paragraph. Notwithstanding anything in this
Section 5(f) to the contrary, the Company’s liability to the Subscriber
hereunder shall not exceed the Subscriber’s Aggregate Purchase Price.
 
(g)           No Registration Statements on Form S-8.  The Company covenants and
agrees that it shall not file a registration statement on Form S-8 at any time
during the period beginning on the Closing Date and ending two (2) years
thereafter.
 
(h)           Right of First Refusal.  If at any time during the period
beginning on the Closing Date and ending two (2) years thereafter, Company
proposes to offer equity securities to any person (other than in connection
with (i) full or partial consideration in connection with a strategic merger,
acquisition, consolidation or purchase of substantially all of the securities or
assets of a corporation or other entity which holders of such securities or debt
are not at any time granted registration rights equal to or greater than those
granted to the Subscribers, (ii) the Company’s issuance of securities in
connection with strategic license agreements and other partnering arrangements
so long as such issuances are not primarily for the purpose of raising capital
and which holders of such securities or debt are not at any time granted
registration rights equal to or greater than those granted to the Subscribers,
(iii) the Company’s issuance of Common Stock or the issuances or grants of
options to purchase Common Stock to employees, directors, and consultants,
pursuant to plans that have been approved by a majority of the stockholders and
a majority of the independent members of the board of directors of the Company
or in existence as such plans are constituted on the date of this Agreement,
(iv) the Company’s issuance of securities upon the exercise or exchange of or
conversion of any securities exercisable or exchangeable for or convertible into
shares of Common Stock issued and outstanding on the date of this Agreement on
the terms in effect on the Closing Date,  (v) the Company’s issuance of Common
Stock and shares of Series E Convertible Preferred Stock (the “Series E
Preferred Stock”) to the shareholders of GTCL in connection with the
Acquisition, (vi) an issuance by the Company of securities resulting from the
conversion of the Series C Preferred Stock issued pursuant to this Agreement or
the Series E Preferred Stock issued in connection with the Acquisition, (vii)
the Company’s issuance of Common Stock or the issuances or grants of options to
purchase Common Stock to consultants and service providers, or (viii) any and
all securities required to be assumed by the Company by the terms thereof as a
result of any of the foregoing even if issued by a predecessor acquired in
connection with a business combination, merger or share exchange (collectively,
the foregoing (i) through (viii) are “Excepted Issuances”), the Subscribers
shall have the right to purchase their “pro rata” portion of such shares.
 
 
 

--------------------------------------------------------------------------------

 


For purposes of this right of first refusal, the Subscriber’s pro rata right
shall be equal to the ratio of:
 
(A) (i) the number of shares of Common Stock (including all shares of Common
Stock issuable or issued upon the conversion of convertible securities and
assuming the exercise of all outstanding warrants and options) held by the
Subscriber  immediately prior to the issuance of such equity securities MINUS
(ii) the Securities purchased by such Subscriber pursuant to this Agreement PLUS
(iii) (x) the total number of Securities underlying all of the Units issued in
the Offering divided by (y) the total number of Subscribers in the Offering
 
to
 
(B) the total number of share of Common Stock outstanding (including all shares
of Common Stock issuable or issued upon the conversion of convertible securities
and assuming the exercise of all outstanding warrants and options) immediately
prior to the issuance of such equity securities.
 
(i)           Favored Nations Provision.  Other than in connection with Excepted
Issuances, if at any time during the period beginning on the Closing Date and
ending two (2) years thereafter, the Company shall  issue any Common Stock or
securities convertible into or exercisable for shares of Common Stock (or modify
any of the foregoing which may be outstanding) to any person or entity at a
price per share or conversion or exercise price per share which shall be less
than $0.05 per share (the “Lower Price Issuance”), then the Company shall issue
such additional Units such that the Subscriber shall hold that number of Units,
in total, had such Subscriber purchased the Units with a Purchase Price equal to
the Lower Price Issuance.  Common Stock issued or issuable by the Company for no
consideration or for consideration that cannot be determined at the time of
issue will be deemed issuable or to have been issued for $0.001 per share of
Common Stock.   Notwithstanding anything herein or in any other agreement to the
contrary, the Company shall only be required to make a single adjustment with
respect to any Lower Price Issuance, regardless of the existence of multiple
bases therefore.


6. REGISTRATION RIGHTS
 
The Company shall file a “resale” registration statement with the SEC covering
all Shares of Common Stock included within the Units sold in the Offering and
underlying any Preferred Shares, so that the shares of Common Stock will be
registered under the Securities Act. The Company will maintain the effectiveness
of the “resale” registration statement from the effective date of the
registration statement until all Registrable Securities (as defined in the
Registration Rights Agreement) covered by such registration statement have been
sold, or may be sold without the requirement to be in compliance with Rule
144(c)(1) and otherwise without restriction or limitation pursuant to Rule 144,
as determined by the counsel to the Company. The Company will use its reasonable
best efforts to have such “resale” registration statement filed within thirty
(30) days after the sale of all of the Units in the Offering (the “Filing Date”)
and declared effective by the SEC as soon as possible and, in any event, within
sixty (60) days after the Filing Date (the “Effectiveness Deadline”), unless
extended with the consent of all of the holders of Units issued in the Offering.
 
The Company is obligated to pay to the Subscribers a fee of 2% per month of the
investors’ investment, payable in cash, up to a maximum of 16%, for each month
in excess of the Effectiveness Deadline that the registration statement has not
been declared effective; provided, however, that the Company shall not be
obligated to pay any such liquidated damages if the Company is unable to fulfill
its registration obligations as a result of rules, regulations, positions or
releases issued or actions taken by the SEC pursuant to its authority with
respect to “Rule 415”, provided the Company registers at such time the maximum
number of shares of Common Stock permissible upon consultation with the staff of
the SEC; provided, further, that the Company shall not be obligated to pay any
liquidated damages if the shares of Common Stock the Company is obligated to
register pursuant to the Registration Rights Agreement may be sold without the
requirement to be in compliance with Rule 144(c)(1) and otherwise without
restriction or limitation pursuant to Rule 144 under the Securities Act.
 
The description of registration rights is qualified in its entirety by reference
to Registration Rights Agreement annexed hereto as Exhibit C.
 
7. CONDITIONS TO ACCEPTANCE OF SUBSCRIPTION
 
The Company’s right to accept the subscription of the Subscriber is conditioned
upon satisfaction of the following conditions precedent on or before the date
the Company accepts such subscription:
 
(a) As of the Closing, no legal action, suit or proceeding shall be pending that
seeks to restrain or prohibit the transactions contemplated by this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


(b) The representations and warranties of the Company contained in this
Agreement shall have been true and correct in all material respects on the date
of this Agreement and shall be true and correct as of the Closing as if made on
the Closing Date.
 
8. MISCELLANEOUS PROVISIONS
 
(a) All parties hereto have been represented by counsel, and no inference shall
be drawn in favor of or against any party by virtue of the fact that such
party’s counsel was or was not the principal draftsman of this Agreement.
 
(b) Each of the parties hereto shall be responsible to pay the costs and
expenses of its own legal counsel in connection with the preparation and review
of this Agreement and related documentation.
 
(c) Neither this Agreement, nor any provisions hereof, shall be waived,
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any waiver, modification, discharge or termination is
sought.
 
(d) The representations, warranties and agreement of the Subscriber and the
Company made in this Agreement shall survive the execution and delivery of this
Agreement and the delivery of the Securities.
 
(e) Any party may send any notice, request, demand, claim or other communication
hereunder to the Subscriber at the address set forth on the signature page of
this Agreement or to the Company at its primary office (including personal
delivery, expedited courier, messenger service, fax, ordinary mail or electronic
mail), but no such notice, request, demand, claim or other communication will be
deemed to have been duly given unless and until it actually is received by the
intended recipient. Any party may change the address to which notices, requests,
demands, claims and other communications hereunder are to be delivered by giving
the other parties written notice in the manner herein set forth.
 
(f) Except as otherwise provided herein, this Agreement shall be binding upon,
and inure to the benefit of, the parties to this Agreement and their heirs,
executors, administrators, successors, legal representatives and assigns. If the
Subscriber is more than one person or entity, the obligation of the Subscriber
shall be joint and several and the agreements, representations, warranties and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, each such person or entity and its heirs, executors, administrators,
successors, legal representatives and assigns. This Agreement sets forth the
entire agreement and understanding between the parties as to the subject matter
hereof and merges and supersedes all prior discussions, agreements and
understandings of any and every nature among them.
 
(g) This Agreement is not transferable or assignable by the Subscriber.
 
(h) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to conflicts of law
principles.
 
(i) The Company and the Subscriber hereby agree that any dispute that may arise
between them arising out of or in connection with this Agreement shall be
adjudicated before a court located in the City of New York, Borough of
Manhattan, and they hereby submit to the exclusive jurisdiction of the federal
and state courts of the State of New York located in the City of New York,
Borough of Manhattan with respect to any action or legal proceeding commenced by
any party, and irrevocably waive any objection they now or hereafter may have
respecting the venue of any such action or proceeding brought in such a court or
respecting the fact that such court is an inconvenient forum, relating to or
arising out of this Agreement or any acts or omissions relating to the sale of
the securities hereunder, and consent to the service of process in any such
action or legal proceeding by means of registered or certified mail, return
receipt requested, postage prepaid, in care of the address set forth herein or
such other address as either party shall furnish in writing to the other.
 
(j) WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.
 
(j) This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
[Signature Pages Follow]

 
 

--------------------------------------------------------------------------------

 


ALL SUBSCRIBERS MUST COMPLETE THIS PAGE


IN WITNESS WHEREOF, the Subscriber has executed this Agreement on the ____ day
of _____, 2015.
 

 
x  $2.00 per Unit      =
 
Units subscribed for
 
      Aggregate Purchase Price



The undersigned Subscriber hereby elects to purchase Units in the form of:
 
¨ Common Stock
 
¨ Series C Preferred Stock (by 5% or greater holders only)
 
Manner in which Title is to be held (Please Check One):
 
1.
___
Individual
7.
___
Trust/Estate/Pension or Profit sharing Plan
Date Opened:______________
2.
___
Joint Tenants with Right of Survivorship
8.
___
As a Custodian for
________________________________
Under the Uniform Gift to Minors Act of the State of
________________________________
3.
___
Community Property
9.
___
Married with Separate Property
4.
___
Tenants in Common
10.
___
Keogh
5.
___
Corporation/Partnership/ Limited Liability Company
11.
___
Tenants by the Entirety
6.
___
IRA
     



ALTERNATIVE DISTRIBUTION INFORMATION
 
To direct distribution to a party other than the registered owner, complete the
information below. YOU MUST COMPLETE THIS SECTION IF THIS IS AN IRA INVESTMENT.
 
Name of Firm (Bank, Brokerage, Custodian):
 
Account Name:
 
Account Number:
 
Representative Name:
 
Representative Phone Number:
 
Address:
 
City, State, Zip:
 

 
 

--------------------------------------------------------------------------------

 

IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.
 
INDIVIDUAL SUBSCRIBERS MUST COMPLETE THIS PAGE 16.
 
SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE 17.
 
EXECUTION BY NATURAL PERSONS
 
_____________________________________________________________________________
Exact Name in Which Title is to be Held
_________________________________
Name (Please Print)
 
_________________________________
Name of Additional Purchaser
_________________________________
Residence: Number and Street
 
_________________________________
Address of Additional Purchaser
_________________________________
City, State and Zip Code
 
_________________________________
City, State and Zip Code
_________________________________
Social Security Number
 
_________________________________
Social Security Number
_________________________________
Telephone Number
 
_________________________________
Telephone Number
_________________________________
Fax Number (if available)
 
________________________________
Fax Number (if available)
_________________________________
E-Mail (if available)
 
________________________________
E-Mail (if available)
__________________________________
(Signature)
 
 
 
________________________________
(Signature of Additional Purchaser)
ACCEPTED this ___ day of _________ 2015, on behalf of the Company.
 
 
By:_________________________________
Name:
Title:
   















[SIGNATURE PAGE FOR SUBSCRIPTION AGREEMENT]

 
 

--------------------------------------------------------------------------------

 

EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY
(Corporation, Partnership, LLC, Trust, Etc.)


_____________________________________________________________________________
Name of Entity (Please Print)
Date of Incorporation or Organization:
State of Principal Office:
Federal Taxpayer Identification Number:
____________________________________________
Office Address
 
____________________________________________
City, State and Zip Code
 
____________________________________________
Telephone Number
 
____________________________________________
Fax Number (if available)
 
____________________________________________
E-Mail (if available)
 
 
By: _________________________________
Name:
Title:
[seal]
Attest: _________________________________
(If Entity is a Corporation)
_________________________________
_________________________________
Address
   
ACCEPTED this ____ day of __________ 2015, on behalf of the Company.
 
 
 
By: _________________________________
Name:
Title:

 






[SIGNATURE PAGE FOR SUBSCRIPTION AGREEMENT]


 
 

--------------------------------------------------------------------------------

 
 
INVESTOR QUESTIONNAIRE
 
Instructions:  Check all boxes below which correctly describe you.
 
o
You are (i) a bank, as defined in Section 3(a)(2) of the Securities Act of 1933,
as amended (the “Securities Act”), (ii) a savings and loan association or other
institution, as defined in Section 3(a)(5)(A) of the Securities Act, whether
acting in an individual or fiduciary capacity, (iii) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (iv) an insurance company as defined in Section
2(13) of the Securities Act, (v) an investment company registered under the
Investment Company Act of 1940, as amended (the “Investment Company Act”), (vi)
a business development company as defined in Section 2(a)(48) of the Investment
Company Act, (vii) a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301 (c) or (d) of the Small Business
Investment Act of 1958, as amended, (viii) a plan established and maintained by
a state, its political subdivisions, or an agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees and you have
total assets in excess of $5,000,000, or (ix) an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and (1) the decision that you shall subscribe for and purchase shares
of common stock or preferred stock, is made by a plan fiduciary, as defined in
Section 3(21) of ERISA, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or (2) you have total
assets in excess of $5,000,000 and the decision that you shall subscribe for and
purchase the Units is made solely by persons or entities that are accredited
investors, as defined in Rule 501 of Regulation D promulgated under the
Securities Act (“Regulation D”) or (3) you are a self-directed plan and the
decision that you shall subscribe for and purchase the Securities is made solely
by persons or entities that are accredited investors.

 
o
You are a private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940, as amended.

 
o
You are an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”), a corporation, Massachusetts or similar
business trust or a partnership, in each case not formed for the specific
purpose of making an investment in the Securities  and its underlying securities
in excess of $5,000,000.

 
o
You are a director or executive officer of the Company.

 
o
You are a natural person whose individual net worth, or joint net worth with
your spouse, exceeds $1,000,000 (excluding residence) at the time of your
subscription for and purchase of the Securities.

 
o
You are a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with your spouse in excess of
$300,000 in each of the two most recent years, and who has a reasonable
expectation of reaching the same income level in the current year.

 
o
You are a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Securities and whose subscription for and
purchase of the Securities is directed by a sophisticated person as described in
Rule 506(b)(2)(ii) of Regulation D.

 
o
You are an entity in which all of the equity owners are persons or entities
described in one of the preceding paragraphs.

 
 
 

--------------------------------------------------------------------------------

 

Check all boxes below which correctly describe you.
 
With respect to this investment in the Securities, your:
 
Investment Objectives:                                            p Aggressive
Growth                                           p Speculation
 
Risk Tolerance:                                            o Low
Risk                                            o Moderate
Risk                                 p High Risk
 
Are you associated with a FINRA Member
Firm?                                                                                      o Yes                       o No
 
 
Your initials (purchaser and co-purchaser, if applicable) are required for each
item below:

 
____   ____ 
I/We understand that this investment is not guaranteed.

 
____   ____ 
I/We are aware that this investment is not liquid.

 
____   ____ 
I/We are sophisticated in financial and business affairs and are able to
evaluate the risks and merits of an investment in this offering.

 
____   ____ 
I/We confirm that this investment is considered “high risk.” (This type of
investment is considered high risk due to the inherent risks including lack of
liquidity and lack of diversification.  Success or

 
 
failure of private placements such as this is dependent on the corporate issuer
of these securities and is outside the control of the investors. While potential
loss is limited to the amount invested, such loss is possible.)

 
The Subscriber hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased the Securities.
 
 
 
___________________________________
Name of Purchaser  [please print]
___________________________________
Signature of Purchaser (Entities please
provide signature of Purchaser’s duly
authorized signatory.)
___________________________________
Name of Signatory (Entities only)
___________________________________
Title of Signatory (Entities only)
 
 
___________________________________
Name of Co-Purchaser  [please print]
___________________________________
Signature of Co-Purchaser





 


 


 
[SIGNATURE PAGE FOR INVESTOR QUESTIONNAIRE]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
CERTIFICATE OF DESIGNATION AND ALL AMENDMENTS THERETO

 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
ESCROW AGREEMENT

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
REGISTRATION RIGHTS AGREEMENT

 
 

--------------------------------------------------------------------------------

 


Schedule 4(g)



 
 Authorized
 Issued and Outstanding
Issued and Outstanding on a Fully Diluted Basis
Common
            200,000,000
            5,383,172
 
Total Preferred
              20,000,000
            6,026,666
         
Series A:
                    20,000
                 20,000
 
 
20,000
Series B:
                    30,000
                   6,666
33,330
Series C:
                3,000,000
            1,000,000
10,000,000
Series D:
                5,000,000
            5,000,000
100,000,000
Warrants:
 
               245,000
245,000
Options:
 
                 60,000
60,000



